Citation Nr: 0820009	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for psychiatric disability 
to include post traumatic stress disorder (PTSD).

Entitlement to service connection for dental disability for 
VA treatment purposes.   



REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In October 2004, the veteran testified before a Decision 
Review Officer during a regional office hearing.  In April 
2006, the veteran testified before the undersigned Veterans 
Law Judge during a hearing at the RO.  In August 2006 the 
case was remanded to the RO for further development.   

The issue of entitlement to service connection for 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's claimed dental disability cannot be subject 
to service-connected compensation.  

2.  The veteran served on active duty from September 1961 to 
January 1966.

3.  The claim of service connection for dental 
disability/outpatient dental treatment was received in August 
2001 and there's no indication in the record that the veteran 
previously filed a claim for such treatment.  

4.  It is not shown that the veteran had dental disability 
resulting from combat wounds or service trauma, and the 
veteran was not a prisoner of war. 

5.  It is not shown that the veteran's dental disability is 
aggravating any of his service connected disabilities. 

6.  The veteran does not receive service-connected 
compensation at the 100 percent rate and there is no evidence 
that he has participated in a rehabilitation program under 
38 U.S.C. Chapter 31.   

7.  It is not shown that the veteran's dental disability is 
complicating any medical condition.


CONCLUSION OF LAW

The criteria for service connection for dental disability for 
treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A September 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent October 2006 letter also 
advised the veteran to submit any evidence in his possession 
pertaining to his claim.  Although the veteran was not 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefit sought were 
being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and the SOC and SSOCs and to 
supplement the record after notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran did indicate that 
he received dental treatment soon after service from a Dr. E 
and it does not appear the RO attempted to obtain these 
records.  The veteran subsequently, indicated that Dr. E was 
deceased and then later indicated that he was retired, and 
that a Dr. R had taken over the practice.  The veteran did 
not provide any address for Dr. E, other than the old address 
of Dr. E's practice (i.e. the current address of Dr. R's 
practice).  The RO did receive pertinent records from Dr. R, 
which indicated that Dr. R did not have access to earlier 
records from Dr. E.   Also, in an April 2007 letter the 
veteran's attorney requested that the RO defer making a 
decision as he and the veteran were still attempting to 
obtain records from Dr. E.  Neither the veteran nor the 
attorney was able to produce any records from Dr. E, however.  
Given, that an address to which to send a request for records 
from Dr. E does not appear to be available, the Board finds 
that further development to attempt to obtain such records 
would serve no useful purpose.   

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  As explained in the analysis below, the 
evidence does not establish that the veteran incurred an 
injury in service (i.e. dental trauma) for which service 
connection for dental treatment could be granted (see 
analysis page 14-15, discussing class IIA dental treatment 
provisions).  Consequently, an examination is not necessary.  
In this regard the Board notes that the record does show that 
the veteran incurred non-dental trauma related problems in 
service.  Such problems could have only qualified him for one 
time dental treatment under Class II, however, and only if he 
applied for such treatment within one year (see analysis of 
Class II dental treatment, page 14).  Consequently, since he 
did not make such application, these problems do not 
constitute an event, injury or disease for which service 
connection for dental treatment could be granted and do not 
trigger the need for a VA examination.  See 38 C.F.R. § 
3.159(c)(4), Duenas v. Principi, 18 Vet. App. 512, 517, 
citing Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d at 1355-57 ("Because some evidence of an 
in-service event, injury or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury or 
disease").  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not include any notations of 
dental trauma.  Dental treatment notes do show that the 
veteran was given some fillings and received one tooth 
extraction.  On August 1961 entrance examination no missing 
or nonrestorable teeth were noted.  In February 1963, March 
1963, April 1963, May 1963 and February 1965 the veteran was 
given fillings for teeth 18, 19, 20, 30, 31, 14 and 3, 
respectively.  In February 1965 tooth 32 was extracted.  On 
January 1966 separation examination teeth 1, 17 and 32 were 
noted to be missing and tooth 16 was noted to be 
nonrestorable.  

In his August 2001 claim the veteran indicated that he had 
had loose teeth due to participation in amateur boxing while 
in the Marines.        

Dental records from private dentist Dr. R, show periodic 
dental treatment from November 1994 to August 2000 and from 
March 2005 to October 2007.  The records appear to show 
routine dental care along with some tooth extractions and do 
not note any dental trauma.  A March 2005 note indicated that 
the veteran had called several weeks prior requesting that 
the dentist write a letter stating that he had documentation 
to support the veteran's claim for VA dental benefits.  The 
veteran explained that he was a boxer in the Marines and that 
a Dr. E had informed him that this had caused his teeth to 
crack.  Dr. R explained to the veteran that he had no written 
documentation of Dr. E's opinion and without such written 
documentation he could not write a letter noting this cause 
and effect relationship. 

At his October 2004 DRO hearing the veteran testified that he 
had incurred chipped and cracked teeth from taking numerous 
blows in service pursuant to being on the boxing team.  When 
he did incur injuries to his teeth in service he saw only a 
corpsman, not a dentist, and would just use aspirin and cold 
compresses for treatment.  Usually after a couple of days the 
soreness around the jaws and mouth would lessen.   The 
veteran reported that a dentist had fixed a number of his 
chipped and cracked teeth a number of months after service.  
He had caps done on the sides and had one side redone but he 
was against getting caps in the front.  He figured that he 
could live with the appearance and the sensitivity of the 
teeth in front.  The veteran's representative noted that 
medical evidence from the Lakeside VA outpatient clinic 
showed markedly chipped teeth.  

At his April 2006 Board hearing the veteran testified that he 
was not good enough to make his Marine Corps boxing team but 
did serve as a fill-in.  The boxing team did not provide 
mouth guards at the time.  The veteran reported that he would 
go in for dental check-ups every three months and he would 
also go in if his teeth really hurt.  When asked if he ever 
sought dental treatment in service due to any injury from 
boxing, the veteran indicated that mostly he just suffered 
through the pain and discomfort.  He took a lot of aspirin 
and used cold packs but if his teeth were really irritated he 
would go to the dentist.  After service he saw a dentist 
twice a year.  The dentist who he had back then (who the 
veteran indicated is deceased) noticed a lot of cracked teeth 
and asked the veteran about them.  The veteran then indicated 
that he told the dentist that he probably got them from 
boxing in the Marines.       

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection of dental conditions will be established 
under the following circumstances:

        (a)  Treatable carious teeth, 
replaceable missing teeth, dental or 
alveolar abscesses, and periodontal 
disease will be considered service-
connected solely for the purpose of 
establishing eligibility for outpatient 
dental treatment as provided in Sec. 
17.161 of this chapter.  
        (b)  The rating activity will 
consider each defective or missing tooth 
and each disease of the teeth and 
periodontal tissues separately to 
determine whether the condition was 
incurred or aggravated in line of duty 
during active service.  When applicable, 
the rating activity will determine 
whether the condition is due to combat or 
other in-service trauma, or whether the 
veteran was interned as a prisoner of 
war.  
        (c)  In determining service 
connection, the condition of teeth and 
periodontal tissues at the time of entry 
into active duty will be considered. 
Treatment during service, including 
filling or extraction of a tooth, or 
placement of a prosthesis, will not be 
considered evidence of aggravation of a 
condition that was noted at entry, unless 
additional pathology developed after 180 
days or more of active service.  
        (d)  The following principles apply 
to dental conditions noted at entry and 
treated during service:  
        (1)  Teeth noted as normal at entry 
will be service- connected if they were 
filled or extracted after 180 days or 
more of active service.  
        (2)  Teeth noted as filled at entry 
will be service- connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  
        (3)  Teeth noted as carious but 
restorable at entry will not be service-
connected on the basis that they were 
filled during service.  However, new 
caries that developed 180 days or more 
after such a tooth was filled will be 
service-connected.  
        (4)  Teeth noted as carious but 
restorable at entry, whether or not 
filled, will be service-connected if 
extraction was required after 180 days or 
more of active service.  
        (5)  Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  
        (6)  Teeth noted as missing at entry 
will not be service connected, regardless 
of treatment during service.  
        (e)  The following will not be 
considered service- connected for 
treatment purposes:  
        (1)  Calculus; 
        (2)  Acute periodontal disease;  
        (3)  Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and 
        (4)  Impacted or malposed teeth, and 
other developmental defects, unless 
disease or pathology of these teeth 
developed after 180 days or more of 
active service.  
        (f)  Teeth extracted because of 
chronic periodontal disease will be 
service-connected only if they were 
extracted after 180 days or more of 
active service.  

38 C.F.R. § 3.381.

        Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent 
prescribed and in accordance with the 
applicable classification and provisions 
set forth in this section. 
        (a)  Class I.  Those having a 
service-connected compensable dental 
disability or condition, may be 
authorized any dental treatment indicated 
as reasonably necessary to maintain oral 
health and masticatory function.  There 
is no time limitation for making 
application for treatment and no 
restriction as to the number of repeat 
episodes of treatment.  
        (b)  Class II.  (1)(i)  Those having 
a service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if:  
        (A)  They served on active duty 
during the Persian Gulf War and were 
discharged or released, under conditions 
other than dishonorable, from a period of 
active military, naval, or air service of 
not less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days;
        (B)  Application for treatment is 
made within 90 days after such discharge 
or release.  
        (C)  The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90- day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and 
        (D)  Department of Veterans Affairs 
dental examination is completed within 
six months after discharge or release, 
unless delayed through no fault of the 
veteran.  
        (ii)  Those veterans discharged from 
their final period of service after 
August 12, 1981, who had reentered active 
military service within 90 days after the 
date of a discharge or release from a 
prior period of active military service, 
may apply for treatment of service-
connected noncompensable dental 
conditions relating to any such periods 
of service within 90 days from the date 
of their final discharge or release.  
        (iii)  If a disqualifying discharge 
or release has been corrected by 
competent authority, application may be 
made within 90 days after the date of 
correction.  
        (2)(i)  Those having a service-
connected noncompensable dental condition 
or disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service-connected noncompensable 
condition, but only if 
        (A)  They were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval or air service of not 
less than 180 days.  
        (B)  Application for treatment is 
made within one year after such discharge 
or release.  
        (C)  Department of Veterans Affairs 
dental examination is completed within 14 
months after discharge or release, unless 
delayed through no fault of the veteran.  
        (ii)  Those veterans discharged from 
their final period of service before 
August 13, 1981, who had reentered active 
military service within one year from the 
date of a prior discharge or release, may 
apply for treatment of service- connected 
noncompensable dental conditions relating 
to any such prior periods of service 
within one year of their final discharge 
or release.  
        (iii)  If a disqualifying discharge 
or release has been corrected by 
competent authority, application may be 
made within one year after the date of 
correction.  
        (c)  Class II (a).  Those having a 
service-connected noncompensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected 
noncompensable condition or disability.  
        (d)  Class II (b). Those having a 
service-connected noncompensable dental 
condition or disability and who had been 
detained or interned as prisoners of war 
for a period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service- connected dental condition or 
disability.  
        (e)  Class II (c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.  
        (f)  Class IIR (Retroactive).  Any 
veteran who had made prior application 
for and received dental treatment from 
the Department of Veterans Affairs for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits under the following conditions:  
        (1)  Application for such 
retroactive benefits is made within one 
year of April 5, 1983.  
        (2)  Existing Department of 
Veterans' Affairs records reflect the 
prior denial of the claim.  
All Class IIR (Retroactive) treatment 
authorized will be completed on a fee 
basis status.  
        (g)  Class III. Those having a 
dental condition professionally 
determined to be aggravating disability 
from an associated service-connected 
condition or disability may be authorized 
dental treatment for only those dental 
conditions, which, in sound professional 
judgment, are having a direct and 
material detrimental effect upon the 
associated basic condition or disability.  
        (h)  Class IV.  Those whose service-
connected disabilities are rated at 100% 
by schedular evaluation or who are 
entitled to the 100% rate by reason of 
individual unemployability may be 
authorized any needed dental treatment.  
        (i)  Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Sec. 
17.47(g).  
        (j)  Class VI.  Any veterans 
scheduled for admission or otherwise 
receiving care and services under chapter 
17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, 
i.e., is for dental condition clinically 
determined to be complicating a medical 
condition currently under treatment.  

38 C.F.R. § 17.161.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran seeks service connection for dental disability 
for purposes of receiving VA dental treatment.  The Board 
will thus analyze the classes of dental treatment under which 
the veteran could be eligible in turn to see if he currently 
meets the criteria for any of them.  See 38 C.F.R. § 17.161.  
Class I dental treatment is available only for those veterans 
who have a service-connected compensable dental disability or 
condition.  Service medical records do not show that the 
veteran incurred any dental problems in service that could 
not be classified as treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses or periodontal 
disease as there is no evidence that the teeth the veteran 
had extracted are not replaceable.  Nor is there any evidence 
of record that the veteran has ever had any such problems 
after service.  Although, the record does show that the 
veteran has had a number of teeth extracted, there is no 
dental evidence of record, nor has the veteran alleged, that 
any of these teeth are not replaceable.  Thus, since 
replaceable teeth cannot be service connected for 
compensation purposes but only for treatment purposes (and in 
the latter case, only if the veteran's dental condition meets 
the criteria from one of the other classes of eligibility for 
treatment currently under discussion), it is not established 
that the veteran had a dental injury or problem in service 
for which service-connected compensation can be granted (see 
38 C.F.R. § 3.381(a), along with 38 C.F.R. § 3.303, requiring 
an established injury in service).  Consequently, the veteran 
does not meet the criteria for Class I dental treatment.  

Turning to Class II, the veteran was discharged from service 
prior to October 1, 1981 and there is no evidence of record 
suggesting that he filed an application for dental treatment 
within one year of discharge.  Thus, he does not qualify for 
treatment under Class II, regardless of whether he meets any 
of the other Class II criteria.  The veteran also cannot 
qualify for treatment under Classes IIA as it is not 
established that he has dental disability resulting from 
trauma in service.  Although the veteran has alleged that he 
did incur such trauma to his teeth in service, the Board does 
not find this allegation credible.  Notably, the veteran has 
provided inconsistent testimony relating to this alleged 
trauma.  At his DRO hearing the veteran indicated that when 
he did incur injuries to his teeth in service he saw only a 
corpsman, not a dentist.  At his later Board hearing, 
however, the veteran indicated that if his teeth were really 
irritated he would go to the dentist.  Further the veteran 
noted that he had observed his chipped and cracked teeth in 
the mirror while in service and also indicated that he had 
regular check-ups with the dentist during service.  Thus, he 
presumably would have had an opportunity to report this 
damage to his teeth and the dentist would have had the 
opportunity to observe any looseness or cracks.  Yet the 
veteran's service dental records do note any chipped, cracked 
or loose teeth.  Also, although these records do show that 
the veteran had at least one tooth extracted and had a couple 
of teeth that were noted to be intact on entrance yet missing 
on separation, these teeth were in the very back of his mouth 
not in the front or the sides where the veteran has indicated 
that he incurred the cracks, chips and looseness.  In sum, 
given the inconsistency of the veteran's testimony and the 
lack of documentation in service of cracks, chips, looseness 
or missing teeth in the front or side of the veteran's mouth, 
the Board does not find the veteran's testimony regarding 
incurrence of dental trauma in service credible.  
Accordingly, as dental trauma in service is not established, 
the veteran is not eligible for treatment under Class IIA.            

As the veteran was not a POW, he is not eligible for VA 
dental treatment under classes IIB, and IIC.  Additionally, 
he is not eligible for treatment under Class IIR as it is not 
show that he made any applications for dental treatment prior 
to the instant claim.  

The veteran also is not eligible for treatment under Class 
III or IV as he is not service connected for any disability; 
there is no evidence of record that his dental problems have 
had any direct and material negative effect on any claimed 
service connected disability; and he has never received 
compensation at the 100 percent (total) level.  He is also 
not eligible for treatment under Class V for any time frame 
as there is no evidence that he has participated or is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Turning to Class VI, there is no evidence of 
record showing that the veteran's dental problems are 
complicating a medical condition being treated under 38 
U.S.C. Chapter 17 (i.e. the chapter governing access to, and 
provision of, VA health care) nor has the veteran made any 
such allegation.  Consequently, he is not eligible for 
treatment under this class.  

Given that it is not established that the veteran's dental 
problems meet the criteria for entitlement to any of the six 
classes of dental treatment the preponderance of the evidence 
is against the veteran's claim and it must be denied.   


ORDER

Entitlement to service connection for dental disability for 
VA treatment purposes is denied.  




REMAND

The veteran alleges that his current PTSD is a result of a 
personal sexual assault by his drill instructor in basic 
training.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 3.304.  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.

The record contains sufficient medical evidence showing a 
diagnosis of PTSD and also contains sufficient medical 
evidence of a link between current symptoms and the veteran's 
reported in-service stressor.  The record does not, however, 
contain evidence that corroborates the veteran's account of 
the stressor incident.

The veteran alleges that he was subject to psychiatric 
hospitalization soon after service as a result of a nervous 
breakdown and also that he was treated by a psychotherapist, 
whose name he could not recall.  In the Board's previous 
remand it was noted that the RO should attempt to obtain any 
available records from this hospitalization.  The RO sent the 
veteran a development letter asking him to complete a release 
form "for any doctor he had received treatment from" but 
did not directly ask him to identify the hospital where he 
received inpatient psychiatric treatment just after service.  
In a subsequent response, the veteran did not identify this 
specific hospital but simply identified VA medical records.   
The Board notes, however, that in earlier statements he 
referred to hospital records that would contain the name of 
the psychotherapist who treated him just after service (see 
January 2002 statement) and also identified two specific 
hospitals, Research Medical Center and Baptist Memorial 
Hospital, where he apparently received psychiatric treatment 
from just after service until 1980.  Consequently, as he had 
already identified these facilities, he may not have realized 
a need to re-identify them in response to the RO's 
development letter.  

The Board also notes that it does not appear from the record 
that the RO attempted to obtain any treatment records 
directly from either Research Medical Center or Baptist 
Memorial Hospital.  The RO did receive some records 
pertaining to physical disability from Research Medical 
Center but these amounted to only isolated records that were 
held by another treatment provider.  Consequently it is 
unclear whether there may still be pertinent outstanding 
treatment records from this source.  Records of inpatient 
psychiatric hospitalization soon after service and/or records 
of outpatient psychiatric treatment soon after service, if 
obtained, could potentially lend credibility to the veteran's 
account of his stressor event in service and the emotional 
toll he alleges it took on him.  Accordingly, the Board finds 
that efforts to obtain such records should be exhausted prior 
to making a final decision on the veteran's claim.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the specific hospital (if known) 
where he received inpatient psychiatric 
treatment soon after service and the 
specific psychotherapist who provided him 
with treatment soon after service and 
should secure copies of complete records 
of the treatment from all sources 
identified.  Regardless of whether the 
veteran can identify either of the above 
providers, the RO should obtain any 
available psychiatric treatment records 
pertaining to the veteran from Baptist 
Memorial Hospital and the Research Medical 
Center.  If after reasonable efforts the 
RO is unable to obtain records from any of 
the identified providers, it should 
specifically note this in the record.  

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for psychiatric 
disability from September 2007 to the 
present and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


